                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 BRUNSWICK DIVISION


    PAULA SUE TAYLOR,

                  Plaintiff,                                       CIVIL ACTION NO.: 2:19-cv-149

          v.

    LESLIE MILLER BATTEN; JENNIFER
    HOLDER; BEN HOLDER; PAUL TAYLOR,
    BRIAN DALE JONES; and UNITED
    STATES OF AMERICA,

                  Defendants.



      ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff filed this cause of action under 28 U.S.C. § 1331 and has moved to proceed in

forma pauperis. Docs. 1, 2. Upon review, I DENY Plaintiff’s Motion to Proceed in Forma

Pauperis. I RECOMMEND the Court DISMISS Plaintiff’s Complaint, DIRECT the Clerk of

Court to CLOSE this case and enter the appropriate judgment of dismissal, and DENY Plaintiff

in forma pauperis on appeal. 1



1
          A “district court can only dismiss an action on its own motion as long as the procedure employed
is fair. . . . To employ fair procedure, a district court must generally provide the plaintiff with notice of its
intent to dismiss or an opportunity to respond.” Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1336 (11th Cir.
2011) (citations and internal quotations marks omitted). A magistrate judge’s report and recommendation
provides such notice and opportunity to respond. See Shivers v. Int’l Bhd. of Elec. Workers Local Union
349, 262 F. App’x 121, 125, 127 (11th Cir. 2008) (indicating that a party has notice of a district court’s
intent to sua sponte grant summary judgment where a magistrate judge issues a report recommending the
sua sponte granting of summary judgment); Anderson v. Dunbar Armored, Inc., 678 F. Supp. 2d 1280,
1296 (N.D. Ga. 2009) (noting that report and recommendation served as notice that claims would be sua
sponte dismissed). This Report and Recommendation constitutes fair notice to Plaintiff that his suit is due
to be dismissed. As indicated below, Plaintiff will have the opportunity to present his objections to this
finding, and the presiding district judge will review de novo properly submitted objections. See 28
U.S.C. § 636(b)(1); Fed. R. Civ. P. 72; see also Glover v. Williams, No. 1:12-CV-3562, 2012 WL
5930633, at *1 (N.D. Ga. Oct. 18, 2012) (explaining that magistrate judge’s report and recommendation
I.      Plaintiff’s Complaint

        Plaintiff seeks to bring this action in forma pauperis. Under 28 U.S.C. § 1915(a)(1), the

Court may authorize the filing of a civil lawsuit without the prepayment of fees if the plaintiff

submits an affidavit that includes a statement of all of her assets and shows an inability to pay the

filing fee and also includes a statement of the nature of the action which shows that she is

entitled to redress. Even if the plaintiff proves indigence, the Court must dismiss the action if it

is frivolous, malicious, or fails to state a claim upon which relief may be granted. 28 U.S.C. §§

1915(e)(2)(B)(i)–(ii); Dingler v. Georgia, 725 F. App’x 923, 927 (11th Cir. 2018) (Section

1915(e)(2)(B) “plainly applies to anyone proceeding in forma pauperis, prisoners and non-

prisoners alike.”); Grayson v. Mayview State Hosp., 293 F.3d 103, 113 n.19 (3d Cir. 2002)

(Non-prisoner indigent plaintiffs are “clearly within the scope of § 1915(e)(2)[.]”); Dutta-Roy v.

Fain, No. 1:14-CV-280, 2014 WL 1795205, at *2 (N.D. Ga. May 5, 2014) (frivolity review of

indigent non-prisoner plaintiff’s complaint).

        When reviewing a complaint on an application to proceed in forma pauperis, the Court is

guided by the instructions for pleading contained in the Federal Rules of Civil Procedure. Fed.

R. Civ. P. 8 (“A pleading that states a claim for relief must contain [among other things] . . . a

short and plain statement of the claim showing that the pleader is entitled to relief.”); Fed. R.

Civ. P. 10 (requiring that claims be set forth in numbered paragraphs, each limited to a single set

of circumstances). Further, a claim is frivolous under §1915(e)(2)(B)(i) “if it is ‘without

arguable merit either in law or fact.’” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002)

(quoting Bilal v. Driver, 251 F.3d 1346, 1349 (11th Cir. 2001)).




constituted adequate notice and petitioner’s opportunity to file objections provided a reasonable
opportunity to respond).


                                                     2
       Here, Plaintiff makes no factual allegations in her Complaint, yet she requests $134.65

trillion in damages. Doc. 1 at 4. In addition, although Plaintiff filed an affidavit indicating she

makes $11,000 per year, she provides no other information bearing on her capability of paying

the applicable filing fee. Plaintiff’s Complaint is frivolous, fails to state a claim, and is not made

in accord with basic pleading requirements. Thus, I RECOMMEND the Court DISMISS

Plaintiff’s Complaint.

II.    Leave to Appeal in Forma Pauperis

       The Court should also deny Plaintiff leave to appeal in forma pauperis. Though Plaintiff

has not yet filed a notice of appeal, it is proper to address these issues in the Court’s order of

dismissal. See Fed. R. App. P. 24(a)(3) (trial court may certify that appeal of party proceeding in

forma pauperis is not taken in good faith “before or after the notice of appeal is filed”).

       An appeal cannot be taken in forma pauperis if the trial court certifies that the appeal is

not taken in good faith. 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this

context must be judged by an objective standard. Busch v. County of Volusia, 189 F.R.D. 687,

691 (M.D. Fla. 1999). A party does not proceed in good faith when he seeks to advance a

frivolous claim or argument. See Coppedge v. United States, 369 U.S. 438, 445 (1962). A claim

or argument is frivolous when it appears the factual allegations are clearly baseless or the legal

theories are indisputably meritless. Neitzke v. Williams, 490 U.S. 319, 327 (1989); Carroll v.

Gross, 984 F.2d 392, 393 (11th Cir. 1993). An in forma pauperis action is frivolous and not

brought in good faith if it is “without arguable merit either in law or fact.” Napier v. Preslicka,

314 F.3d 528, 531 (11th Cir. 2002); see also Brown v. United States, Nos. 407CV085,

403CR001, 2009 WL 307872, at *1–2 (S.D. Ga. Feb. 9, 2009).




                                                   3
       Based on the above analysis of Plaintiff’s action, there are no non-frivolous issues to

raise on appeal, and an appeal would not be taken in good faith. Thus, the Court should DENY

Plaintiff in forma pauperis status on appeal.

                                         CONCLUSION

       For the above-stated reasons, I RECOMMEND the Court DISMISS this action and

DIRECT the Clerk of Court to enter the appropriate judgment of dismissal and CLOSE this

case. I further RECOMMEND the Court DENY Plaintiff leave to proceed in forma pauperis on

appeal. I DENY Plaintiff in forma pauperis status in this Court.

       The Court ORDERS any party seeking to object to this Report and Recommendation to

file specific written objections within 14 days of the date on which this Report and

Recommendation is entered. Any objections asserting that the Magistrate Judge failed to address

any contention raised in the Complaint must also be included. Failure to do so will bar any later

challenge or review of the factual findings or legal conclusions of the Magistrate Judge. See 28

U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985).

       Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A

party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge.




                                                 4
        The Court DIRECTS the Clerk of Court to serve a copy of this Report and

Recommendation upon Plaintiff.

        SO ORDERED and REPORTED and RECOMMENDED, this 13th day of January,

2020.



                                    _____________________________________
                                    BENJAMIN W. CHEESBRO
                                    UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA




                                              5
